DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	Applicant’s arguments and amendments filed on 12/1/21 in regards to claims 1, 9, 10, 11, 12 have been fully considered and found to be persuasive.  Therefore rejections of claims 1-13 have been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious determining by a UE a first transmission mode or second transmission mode, which the mode information is carried in a control channel by the UE to the base station, where the first transmission mode is where one TB is divided into N-sub-blocks and then transmitted, and where the second transmission mode is where the one TB is repeatedly transmitted M time using M transmission units.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Huang et al US (20190327639) teaches aresource allocation information includes second indication information, and the second indication information is used to instruct the terminal to repeatedly send the first transport block transmitted within transmission time unit K (K≥0). In this way, 
Wong et al US (20170279472) teaches a communications device including a receiver configured to receive a plurality of sub-units of an encoded transport block of data in a plurality of time-divided units within frequency resources of a wireless access interface allocated to the mobile terminal, each of the sub-units being received a repeated number of times within a repetition cycle; and circuitry configured to combine a same sub-unit received the repeated number of times to form a composite sub-unit to recover the transport block.
Suzuki et al US (20180191413) teaches a terminal device decodes a code block of a transport block, and in a case that a first transmission mode is configured, a rate matching for the code block is processed based on a first total number of soft channel bits; in a case that a second transmission mode is configured and first information is configured, a rate matching for the code block is processed based on the first total number of soft channel bits; and in a case that the second transmission mode is configured and the first information is not configured, a rate matching for the code block is processed based on a second total number of soft channel bits. Here, the first information indicates the maximum number of layers associated with PDSCH transmission.
None of these references taken alone or in any reasonable combination teach the claims as amended in conjunction with the other limitations recited in the claims, and thus the claims are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478